IN THE COURT OF CRIMINAL APPEALS
OF TEXAS


                                                       
                                                       NO. PD-0756-10

JAMES RAY BARROW, Appellant
  
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
SWISHER COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of robbery and was sentenced to confinement for ten
years.  The Court of Appeals affirmed the conviction. Barrow v. State, No. 07-08-00298-CR (Tex. App. — Amarillo, delivered May 28, 2010).  Appellant’s petition for
discretionary review was dismissed as untimely filed on November 3, 2010.  Appellant
has filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant’s motion for rehearing is granted.  His petition filed
on October 25, 2010, is reinstated as of January 12, 2011, and will be considered in
accord with Tex.R.App.P. 68. 
 
Delivered: January 12, 2011
Do not publish